816 So. 2d 826 (2002)
Nelson SARMIENTO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D98-3256.
District Court of Appeal of Florida, Third District.
May 22, 2002.
Nelson Sarmiento, for appellant.
Robert A. Butterworth, Attorney General, and Michael J. Neimand, Assistant Attorney General, and Jan E. Vair, Assistant Attorney General, for appellee.
Before GREEN and RAMIREZ, JJ. and NESBITT, Senior Judge.
*827 PER CURIAM.
We affirm the order denying the appellant's petition for the return of his property seized during his arrest where, as here, the petition was not timely filed within sixty (60) days after the conclusion of the criminal proceeding as is required by section 705.105(1), Fla. Stat. (1997); see Romero-Saavedra v. State, 735 So. 2d 1290 (Fla. 3d DCA 1999) and Crutchley v. Brevard County Sheriffs Office, 688 So. 2d 371 (Fla. 5th DCA 1997); and where civil forfeiture proceedings against the property were pending at the time of the filing of the petition. See City of Miami v. Barclay, 563 So. 2d 203 (Fla. 3d DCA 1990) (owner not entitled to return of property during pendency of forfeiture proceedings even in the absence of formal charges against owner); City of Coral Gables v. Rodriguez, 568 So. 2d 1302 (Fla. 3d DCA 1990).
Affirmed.